      Case 2:19-cv-00097 Document 1 Filed on 03/25/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

ARBUDA ENTERPRISES, INC. DBA                     §
SAFARI INN,                                      §
                                                 §
       Plaintiff                                 §
                                                 §
VS.                                              §          Civil Action No. 4:19-cv-1103
                                                 §
SENECA SPECIALTY INSURANCE                       §
COMPANY                                          §
                                                 §
       Defendant


            DEFENDANT SENECA SPECIALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Seneca Specialty Insurance Company

(“Seneca”), Defendant in Cause No. 2019DCV-0737-F, pending in the 214th Judicial District

Court of Nueces County, files this Notice of Removal to the United States District Court for the

Southern District of Texas, Corpus Christi Division, on the basis of diversity of citizenship and

jurisdictional amount, and respectfully shows the Court the following:

                              I.      FACTUAL BACKGROUND

       1.      This fire loss insurance dispute is based on alleged property damage to a

commercial property located at 3640 Leopard, Corpus Christi, Texas 78408. On or about

February 19, 2019, Plaintiff Arbuda Enterprises, Inc. d/b/a Safari Inn (“Plaintiff”) filed its

Original Petition in the matter styled as Cause No. 2019DCV-0737-F; Arbuda Enterprises, Inc.

DBA Safari Inn, v. Seneca Specialty Insurance Company; in the 214th Judicial District Court of

Nueces County, Texas.

                                                 1
      Case 2:19-cv-00097 Document 1 Filed on 03/25/19 in TXSD Page 2 of 5



       2.      Plaintiff served Seneca with its Original Petition on or about February 25, 2019.

Accordingly, Seneca files this timely Notice of Removal within thirty (30) days of receiving

service of process and citation. 28 U.S.C. § 1446(b).

                                II.    BASIS FOR REMOVAL

       3.      Removal is proper based upon diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.     The Proper Parties Are Diverse

       4.      Upon information and belief, and as pled in Plaintiff’s Original Petition, Plaintiff

is a Texas company operating in Nueces County, Texas. Plaintiff’s Original Petition at p. 1, ¶ 2.

       5.      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant Seneca is a corporation incorporated and existing under the laws of New York,

keeping its principal place of business in New York.

       6.      Because Plaintiff is a citizen of Texas and Defendant Seneca is a citizen of New

York, complete diversity of citizenship exists among the parties.

B.     The Amount in Controversy Exceeds the Jurisdictional Requirements for Diversity
       Jurisdiction

       7.      The amount in controversy requirement for diversity jurisdiction under 28 U.S.C.

§ 1332(a) is clearly satisfied in this case as evidenced by Plaintiff’s Original Petition, in which

Plaintiff expressly alleges that it “seeks monetary relief over $200,000 but not more than

$2,000,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest,

and attorney fees.” Plaintiff’s Original Petition at p. 2, ¶ 4. This amount clearly exceeds the

requirement for subject matter jurisdiction, and demonstrates that the amount in controversy

requirement is satisfied.




                                                 2
       Case 2:19-cv-00097 Document 1 Filed on 03/25/19 in TXSD Page 3 of 5



C.      Removal is Procedurally Correct

        8.      Plaintiff commenced this civil action against Seneca in state court on February 19,

2019. Seneca first received notice of Plaintiff’s Original Petition on February 25, 2019. Seneca

is filing this Notice within the 30 day time period required by 28 U.S.C. § 1446(b) and within a

year of the date suit was first filed in state court.

        9.      Venue is proper in this District and Division under 28 U.S.C. § 1446(a) because

this District and Division include the county in which the state action has been pending and

because a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this

District and Division. See Plaintiff’s Original Petition at p. 2, ¶ 6.

        10.     Pursuant to 28 U.S.C. § 1446(a), attached hereto is the Index of Matters Being

Filed that clearly identifies each document and indicates the date the document was filed in state

court. Attached is a copy of the docket sheet, and all documents filed in the state court action as

identified on the Index of State Court Documents.

        11.     Pursuant to 28 U.S.C. § 1446(d), promptly after Seneca files this Notice, written

notice of the filing will be given to Plaintiff.

        12.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

promptly filed with the Clerk of the Nueces County District Court after Seneca files this Notice.

                                        III.    CONCLUSION

        Based upon the foregoing, and other documents filed contemporaneously with this Notice

of Removal and fully incorporated herein by reference, Defendant Seneca Specialty Insurance

Company hereby removes this case to this Court for trial and determination.


                                                   By: /s/ James N. Isbell
                                                          James N. Isbell
                                                          Texas State Bar No. 10431900
                                                          jisbell@thompsoncoe.com

                                                     3
Case 2:19-cv-00097 Document 1 Filed on 03/25/19 in TXSD Page 4 of 5



                                     Christopher H. Avery
                                     Texas State Bar No. 24069321
                                     cavery@thompsoncoe.com
                                     Alexa Gould
                                     Texas State Bar No. 24109940
                                     agould@thompsoncoe.com
                                     One Riverway, Suite 1400
                                     Houston, Texas 77056
                                     Telephone: (713) 403-8210
                                     Facsimile: (713) 403-8299

                                     Counsel for Defendant Seneca Specialty
                                     Insurance Company




                                 4
      Case 2:19-cv-00097 Document 1 Filed on 03/25/19 in TXSD Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of March, 2019, a true and correct copy of the
foregoing was served via e-service, to the following:


 Shaun W. Hodge
 The Hodge Law Firm, PLLC
 2211 Strand, Suite 302
 Galveston, Texas 77550
 Telephone: (409) 762-5000
 Facsimile: (409) 763-2300
 shodge@hodgefirm.com
 Counsel for Plaintiff Arbuda Enterprises, Inc. dba
 Safari Inn




                                           /s/ Christopher Avery
                                           Christopher H. Avery




                                              5
